Case 7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 1 of 27




                   EXHIBIT ZZ
FILED: ROCKLAND COUNTY CLERK 01/07/2020 02:13 PM                                            INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 47       7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 2 of 27
                                                                        RECEIVED  NYSCEF: 01/07/2020




          6835(0(&28572)7+(67$7(2)1(:<25.
          &2817<2)52&./$1'
          [
          $7(5(6%$,6<$$.29$&$'(0<2)
          52&./$1'

                                                       3HWLWLRQHU
                                                                         ,QGH[1R 
                                ± DJDLQVW±

          7+(72:12)&/$5.672:17+(                                   127,&(2)$33($/
          72:12)&/$5.672:1=21,1*
          %2$5'2)$33($/6DQG7+(72:12)
          &/$5.672:1%8,/',1*'(3$570(17

                                                    5HVSRQGHQWV
          [


                 3/($6( 7$.(127,&( WKDW3HWLWLRQHU$WHUHV %DLV<DDNRY$FDGHP\RI5RFNODQG

         KHUHE\DSSHDOVWRWKH$SSHOODWH'LYLVLRQRIWKH 6XSUHPH&RXUWRI WKH 6WDWHRI1HZ<RUN6HFRQG

         'HSDUWPHQWIURPWKH 'HFLVLRQDQG2UGHU WKH³'HFLVLRQDQG2UGHU´ RI WKH6XSUHPH&RXUWRI

         WKH6WDWHRI 1HZ<RUN5RFNODQG&RXQW\GDWHG'HFHPEHUDQGHQWHUHGLQWKH2IILFHRI

         WKH &RXQW\ &OHUNIRUWKH &RXQW\ RI 5RFNODQGRQ'HFHPEHUQRWLFHRI HQWU\ KDYLQJ EHHQ

         VHUYHGRQ-DQXDU\ DFRS\ RI ZKLFKLVDWWDFKHGDV([KLELW$ $WUXH DQGFRUUHFWFRS\ RI

         WKH'HFLVLRQDQG2UGHULVDWWDFKHGKHUHWRDV([KLELW% 7KLVDSSHDOLVWDNHQIURPHDFKDQGHYHU\

         DGYHUVHSDUWRIWKH 'HFLVLRQDQG2UGHU


         'DWHG 1HZ <RUN 1HZ <RUN
               -DQXDU\ 




                                                             1 of 26
FILED: ROCKLAND COUNTY CLERK 01/07/2020 02:13 PM                              INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 47     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 3 of 27
                                                                      RECEIVED  NYSCEF: 01/07/2020




                                                    5HVSHFWIXOO\VXEPLWWHG

                                                    %\ V<HKXGDK/%XFKZHLW]
                                                            <HKXGDK/%XFKZHLW]
                                                            :(,/*276+$/ 0$1*(6//3
                                                    )LIWK$YHQXH
                                                            1HZ<RUN1<
                                                              
                                                            \HKXGDKEXFKZHLW]#ZHLOFRP
                                                           Attorneys for Petitioner


         72   -RKQ0)ODQQHU\
               :,/621(/6(5026.2:,7=('(/0$1 ',&.(5//3
               :HVWFKHVWHU$YHQXH
               :KLWH3ODLQV1<
                 
               Attorneys for Respondents




                                              2 of 26
FILED: ROCKLAND COUNTY CLERK 01/07/2020 02:13 PM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 47     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 4 of 27
                                                                      RECEIVED  NYSCEF: 01/07/2020




                                              3 of 26
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             01/03/2020 02:13
                                        10:59 PM
                                              AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 47
                46     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 5 of 27
                                                                      RECEIVED  NYSCEF: 01/03/2020
                                                                                        01/07/2020




                                              4
                                              1 of 26
                                                   10
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             01/03/2020 02:13
                                        10:59 PM
                                              AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 47
                46     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 6 of 27
                                                                      RECEIVED  NYSCEF: 01/03/2020
                                                                                        01/07/2020




                                              5
                                              2 of 26
                                                   10
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             01/03/2020 02:13
                                        10:59 PM
                                              AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 47
                46     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 7 of 27
                                                                      RECEIVED  NYSCEF: 01/03/2020
                                                                                        01/07/2020




                                              6
                                              3 of 26
                                                   10
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             01/03/2020 02:13
                                        10:59 PM
                                              AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 47
                46     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 8 of 27
                                                                      RECEIVED  NYSCEF: 01/03/2020
                                                                                        01/07/2020




                                              7
                                              4 of 26
                                                   10
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             01/03/2020 02:13
                                        10:59 PM
                                              AM                             INDEX NO. 034514/2019
                Case
NYSCEF DOC. NO. 47
                46     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 9 of 27
                                                                      RECEIVED  NYSCEF: 01/03/2020
                                                                                        01/07/2020




                                              8
                                              5 of 26
                                                   10
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             01/03/2020 02:13
                                        10:59 PM
                                              AM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47
                46     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 10 of NYSCEF:
                                                                       RECEIVED  27      01/03/2020
                                                                                         01/07/2020




                                               9
                                               6 of 26
                                                    10
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             01/03/2020 02:13
                                        10:59 PM
                                              AM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47
                46     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 11 of NYSCEF:
                                                                       RECEIVED  27      01/03/2020
                                                                                         01/07/2020




                                              10
                                               7 of
                                                 of 10
                                                    26
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             01/03/2020 02:13
                                        10:59 PM
                                              AM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47
                46     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 12 of NYSCEF:
                                                                       RECEIVED  27      01/03/2020
                                                                                         01/07/2020




                                              11
                                               8 of
                                                 of 10
                                                    26
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             01/03/2020 02:13
                                        10:59 PM
                                              AM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47
                46     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 13 of NYSCEF:
                                                                       RECEIVED  27      01/03/2020
                                                                                         01/07/2020




                                              12
                                               9 of
                                                 of 10
                                                    26
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             01/03/2020 02:13
                                        10:59 PM
                                              AM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47
                46     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 14 of NYSCEF:
                                                                       RECEIVED  27      01/03/2020
                                                                                         01/07/2020




                                              13
                                              10 of 26
                                                    10
FILED: ROCKLAND COUNTY CLERK 01/07/2020 02:13 PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 15 of NYSCEF:
                                                                       RECEIVED  27      01/07/2020




                                      




                                              14 of 26
FILED: ROCKLAND COUNTY
                COUNTY CLERK
                       CLERK 01/07/2020
                             12/24/2019 02:13
                                        01:40 PM
                                              PM                              INDEX NO.
                                                                              INDEX NO. 034514/2019
            NO. Case
NYSCEF DOC. NO. 47
                45     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 16 of NYSCEF:
                                                                       RECEIVED
                                                                       RECEIVED  27
                                                                                 NYSCEF: 01/07/2020
                                                                                         12/24/2019




                                               1 of 26
                                              15    8
FILED: ROCKLAND
       ROCKLAND COUNTY
                COUNTY CLERK
                       CLERK 01/07/2020
                             12/24/2019 02:13
                                        01:40 PM
                                              PM                              INDEX NO.
                                                                              INDEX NO. 034514/2019
                                                                                        034514/2019
NYSCEF
NYSCEF DOC. NO. Case
       DOC. NO. 47
                45     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 17 of NYSCEF:
                                                                       RECEIVED
                                                                       RECEIVED  27
                                                                                 NYSCEF: 01/07/2020
                                                                                         12/24/2019




                                               2 of 26
                                              16    8
FILED: ROCKLAND COUNTY CLERK 01/07/2020
                             12/24/2019 02:13
                                        01:40 PM
                                              PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47
                45     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 18 of NYSCEF:
                                                                       RECEIVED  27      01/07/2020
                                                                                         12/24/2019




                                               3 of 26
                                              17    8
FILED: ROCKLAND
       ROCKLAND COUNTY
                COUNTY CLERK
                       CLERK 01/07/2020
                             12/24/2019 02:13
                                        01:40 PM
                                              PM                              INDEX NO.
                                                                              INDEX NO. 034514/2019
                                                                                        034514/2019
NYSCEF
NYSCEF DOC. NO. Case
       DOC. NO. 47
                45     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 19 of NYSCEF:
                                                                       RECEIVED
                                                                       RECEIVED  27
                                                                                 NYSCEF: 01/07/2020
                                                                                         12/24/2019




                                               4 of 26
                                              18    8
FILED: ROCKLAND
       ROCKLAND COUNTY
                COUNTY CLERK
                       CLERK 01/07/2020
                             12/24/2019 02:13
                                        01:40 PM
                                              PM                              INDEX NO.
                                                                              INDEX NO. 034514/2019
                                                                                        034514/2019
NYSCEF
NYSCEF DOC. NO. Case
       DOC. NO. 47
                45     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 20 of NYSCEF:
                                                                       RECEIVED
                                                                       RECEIVED  27
                                                                                 NYSCEF: 01/07/2020
                                                                                         12/24/2019




                                               5 of 26
                                              19    8
FILED:
FILED: ROCKLAND
       ROCKLAND COUNTY
                COUNTY CLERK
                       CLERK 01/07/2020
                             12/24/2019 02:13
                                        01:40 PM
                                              PM                             INDEX NO.
                                                                             INDEX NO. 034514/2019
                                                                                       034514/2019
NYSCEF
NYSCEF DOC. NO. Case
       DOC. NO. 47
                45     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 21 of NYSCEF:
                                                                       RECEIVED
                                                                       RECEIVED  27
                                                                                 NYSCEF: 01/07/2020
                                                                                         12/24/2019




                                               6 of 26
                                              20    8
FILED: ROCKLAND COUNTY
                COUNTY CLERK
                       CLERK 01/07/2020
                             12/24/2019 02:13
                                        01:40 PM
                                              PM                              INDEX NO.
                                                                              INDEX NO. 034514/2019
                                                                                        034514/2019
NYSCEF DOC. NO. Case
       DOC. NO. 47
                45     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 22 of NYSCEF:
                                                                       RECEIVED
                                                                       RECEIVED  27
                                                                                 NYSCEF: 01/07/2020
                                                                                         12/24/2019




                                               7 of 26
                                              21    8
FILED:
FILED: ROCKLAND
       ROCKLAND COUNTY
                COUNTY CLERK
                       CLERK 01/07/2020
                             12/24/2019 02:13
                                        01:40 PM
                                              PM                             INDEX NO.
                                                                             INDEX NO. 034514/2019
                                                                                       034514/2019
NYSCEF
NYSCEF DOC. NO. Case
       DOC. NO. 47
                45     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 23 of NYSCEF:
                                                                       RECEIVED
                                                                       RECEIVED  27
                                                                                 NYSCEF: 01/07/2020
                                                                                         12/24/2019




                                               8 of 26
                                              22    8
FILED: ROCKLAND COUNTY CLERK 01/07/2020 02:13 PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 24 of NYSCEF:
                                                                       RECEIVED  27      01/07/2020




                                              23 of 26
FILED: ROCKLAND COUNTY CLERK 01/07/2020 02:13 PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 25 of NYSCEF:
                                                                       RECEIVED  27      01/07/2020




                                              24 of 26
FILED: ROCKLAND COUNTY CLERK 01/07/2020 02:13 PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 26 of NYSCEF:
                                                                       RECEIVED  27      01/07/2020




                                              25 of 26
FILED: ROCKLAND COUNTY CLERK 01/07/2020 02:13 PM                              INDEX NO. 034514/2019
NYSCEF DOC. NO. Case
                47     7:20-cv-01399-NSR Document 1-53 Filed 02/18/20 Page 27 of NYSCEF:
                                                                       RECEIVED  27      01/07/2020




                                              26 of 26
